Filed 11/3/20
                CERTIFIED FOR PUBLICATION



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION TWO


 THE PEOPLE,                               B299065

         Plaintiff and Respondent,         (Los Angeles County
                                           Super. Ct. No. YA068856)
         v.

 DANIEL ISIDRO NUNEZ,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County. Hector M. Guzman, Judge. Affirmed.
      Edward J. Haggerty, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Charles S. Lee and Ryan M. Smith,
Deputy Attorneys General, for Plaintiff and Respondent.
               _________________________________
       This appeal from the summary denial of a petition for
resentencing under Penal Code1 section 1170.95 presents the
following issues: (1) What initial prima facie showing must be
made under section 1170.95, subdivision (c) in order for a
petitioner to be entitled to appointment of counsel and further
consideration of the petition? (2) May the superior court rely
solely on the jury’s felony-murder special circumstance finding (in
this case, kidnapping to commit murder) to summarily deny the
petition for failure to make a prima facie showing that the
petitioner falls within the provisions of section 1170.95? (3) May
a defendant challenge a first degree murder conviction by
attacking the validity of the jury’s felony-murder special
circumstance finding under the California Supreme Court’s
decisions in People v. Banks (2015) 61 Cal.4th 788 (Banks) and
People v. Clark (2016) 63 Cal.4th 522 (Clark) in a petition for
relief under section 1170.95?
       Resolving the first issue, we hold that, in order to make the
initial prima facie showing under subdivision (c) of section
1170.95 that the petitioner falls within the provisions of the
statute, the petition must include the factual basis for the legal
conclusion that “[t]he petitioner could not be convicted of first or
second degree murder because of changes to Section 188 or 189.”
       We resolve the remaining issues in accord with the
decisions of our colleagues in Division One of this district in
People v. Allison (2020) 55 Cal.App.5th 449 (Allison), People v.
Murillo (2020) 54 Cal.App.5th 160, 167 (Murillo), and People v.
Galvan (2020) 52 Cal.App.5th 1134, 1140–1141, review granted
October 14, 2020, S264284 (Galvan), as well as the decision in


      1   Undesignated statutory references are to the Penal Code.




                                  2
People v. Gomez (2020) 52 Cal.App.5th 1, 16–17, review granted
October 14, 2020, S264033 (Gomez), in holding that the superior
court may summarily deny a section 1170.95 petition at the
initial prima facie review on the ground that a defendant
convicted of murder with a felony-murder special circumstance
finding (§ 190.2, subd. (a)(17)) is not, as a matter of law, eligible
for resentencing under section 1170.95. We also agree with the
holdings in those decisions that a section 1170.95 petition is not a
vehicle for challenging, under our Supreme Court’s decisions in
Banks, supra, 61 Cal.4th 788, and Clark, supra, 63 Cal.4th 522, a
murder conviction by attacking the jury’s prior factual finding
that the defendant was a major participant who acted with
reckless indifference to human life. (See Allison, supra, 55
Cal.App.5th at pp. 458, 461; Gomez, at pp. 16–17, rev.gr.; Galvan,
at p. 1142, rev.gr.; Murillo, at p. 168.)
                   FACTUAL BACKGROUND2
       On January 31, 2007, between 5:00 and 6:00 a.m., a
witness in Rancho Palos Verdes heard two gunshots coming from
the area of the nearby archery range and turnout area, and called
the police. Around 7:15 a.m. the same day, another witness
reported he had seen a dead body on the side of the road in the
same location. Police arrived to find the body of Jesus Payan
lying facedown in the dirt beneath a heavy chain gate. His wrists
were bound behind his back with clear packing tape, and his
ankles were bound with silver duct tape and clear packing tape.
A small flashlight was tucked between his ankles. There were


      2 The factual background summarizes the statement of
facts in the prior opinion in the direct appeal in this case. (People
v. Nunez (Sept. 1, 2011, B222962) [nonpub. opn.] (Nunez I).)




                                  3
two gunshot wounds to his head—both shots had entered the
back of the head and exited the front. The evidence showed that
Payan was killed “execution style,” with the shots fired in rapid
succession. Other fresh injuries and abrasions on Payan’s body
appeared to have been sustained in the 12 to 24 hours before he
was killed.
       The ground was damp from rain the night before, and
investigators were able to make casts of the tire and shoe prints
found near Payan’s body. Casts of the tire impressions matched
the tires of the Ford Expedition owned by appellant’s girlfriend,
Renee Casteneda. Casts of the shoe prints matched a pair of size
11 Nike Air Jordan athletic shoes found inside the trunk of a
Toyota Camry owned by appellant’s mother, which appellant
often drove. Appellant wore a size 11 shoe. No shoe prints from
the shoes Payan was wearing were found in the area.
       A shell casing found near Payan’s body matched shell
casings that had been recovered from a shooting on January 19,
2007. In that incident, codefendant Rudy Tafoya had fired
multiple shots into another vehicle from the passenger seat of the
Camry; the shell casings found near Payan’s body were
determined to have been fired from the same weapon.
       Two days earlier on January 29, 2007, Payan had told his
former girlfriend that he would be going to Gardena to help
appellant move the following day. On January 30, 2007, Payan’s
neighbor saw Payan exit the front passenger door of a light blue
Ford Expedition. He asked her for some cigarettes and told her
he was going to Gardena to help friends move. He returned to
the Expedition, in which there were three other occupants, and
left.




                                4
      Sometime on January 30, 2007, Regina Reyes, a friend of
Payan’s, called appellant asking for methamphetamine.
Appellant told her he was in Gardena moving out of his house.
Reyes went to appellant’s house around 10:50 p.m. hoping to get
some drugs. When she arrived, appellant and Tafoya were there,
and the house was mostly empty. Reyes stayed, and around
midnight Payan and another man arrived with beer. All five of
them sat in the living room talking. Before Reyes left appellant’s
house between midnight and 2:00 a.m., Payan and the man with
whom he had arrived departed, saying they would return.
      On January 31, 2007, at 12:22 a.m., Payan left a message
on his former girlfriend’s cell phone, asking her to lock his van
and stating that he was in Gardena with appellant.
      Sometime on the night of January 30, 2007, Mayra Moran
and Christine S. went to someone’s house. Appellant was there
with a “dark, bald and skinny guy” who matched Tafoya’s thin
build. Moran was intoxicated; she recalled passing out more than
once, but did not remember seeing Payan that night. In an
interview with detectives, Moran indicated that at some point a
man was put into the cargo compartment of an SUV. Appellant
ordered Moran and Christine S. to get in the SUV and wait.
Moran did not see the man in the cargo area, but she heard him
moaning and groaning. Appellant and his companion entered the
vehicle and appellant started driving.
      With loud music playing, the SUV eventually came to a
stop at a dirt road turnout. Appellant and his associate exited
the SUV and took the man out of the back of the vehicle. Moran
then heard two gunshots. The two men returned to the SUV
without saying anything. Moran woke up in her own bed, but did
not remember how she got home.




                                5
       Detectives searched the Camry and Castaneda’s Ford
Expedition in February 2007. In addition to the athletic shoes
recovered from the Camry’s trunk, detectives found two blood-
stained shirts and DMV paperwork with appellant’s name in the
Camry. In the cargo compartment of the Ford Expedition,
detectives found a black plastic bag with a small fragment of duct
tape stuck to it. Tests of the duct tape fragment revealed DNA
that came from a mixture of at least two people, including Payan.
A comparison of the tape fragment with the duct tape found on
Payan’s ankles revealed no differences in physical, optical, and
chemical properties. In the Ford Expedition detectives also found
a folding knife, paperwork belonging to appellant and Castaneda,
and a photo album with pictures of appellant and one picture of
Tafoya.
                 PROCEDURAL BACKGROUND
       Appellant was charged and convicted in 2009 of the 2007
first degree murder and kidnapping of Payan. (§§ 187, subd. (a),
207, subd. (a).) The jury also found true the special circumstance
that the murder was committed while appellant was engaged in a
kidnapping (§ 190.2, subd. (a)(17)) and the special allegation that
a principal was armed with a firearm (§ 12022, subd. (a)(1)).
Appellant received a state prison sentence of life without the
possibility of parole for the murder conviction and 22 years for
the kidnapping conviction. He appealed his conviction, and on
September 1, 2011, we affirmed the judgment, but remanded the
matter to the trial court to stay the 22-year kidnapping sentence
pursuant to section 654. (Nunez I, supra, B222962.)
       On September 30, 2018, the Governor signed Senate Bill
No. 1437 (2017–2018 Reg. Sess.) in order to “amend the felony
murder rule and the natural and probable consequences doctrine,




                                 6
as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with
the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human
life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) Effective January 1,
2019, Senate Bill No. 1437 added section 1170.95, creating a
procedure whereby a person whose murder conviction is final, but
who could not now be convicted based on Senate Bill No. 1437’s
amendments to sections 188 and 189, can petition to have the
murder conviction vacated and to be resentenced. (Stats. 2018,
ch. 1015, § 4.)
       On February 15, 2019, appellant filed a petition for
resentencing under section 1170.95. The superior court
summarily denied the petition without appointing counsel, and
this appeal followed.
       On the form declaration in support of the section 1170.95
petition,3 appellant checked boxes 1, 2a, and 3, averring that he
was eligible for relief because (1) an information was filed against
him allowing the prosecution to proceed under a theory of felony
murder or murder under the natural and probable consequences
doctrine (box 1); (2) he was convicted of first or second degree
murder following trial (box 2a); and (3) he could not now be
convicted of murder under recent amendments to sections 188
and 189 (box 3). Appellant also checked box 4, requesting the
appointment of counsel during the resentencing process.
       Appellant did not check any of the boxes on the form that
set forth the various factual grounds for the legal conclusion that


      3The petition and accompanying declaration are on a form
available from www.restorecal.org, a prisoner’s advocacy group.




                                 7
the petitioner could not now be convicted of first or second degree
murder because of the changes made to sections 188 and 189.
       The superior court noted that appellant had not made any
factual allegations to support the claim he could not now be
convicted under section 189. The court further observed that
although the jury was instructed on the natural and probable
consequences theory of murder, the prosecutor never relied on
that theory. Instead, the jury was instructed on special
circumstance felony murder (murder in the commission of
kidnapping) and found the allegation to be true.
       Reviewing the instructions given, the court stated that
“[p]ursuant to CALCRIM 703, the jury was instructed that in
order to find this special circumstance true, for a defendant who
is not the actual killer but who is guilty of first degree murder as
an aider and abettor, they must find, beyond a reasonable doubt,
that the defendant either intended to kill, or that ‘the defendant
acted with reckless indifference to human life and was a major
participant in the crime.’ (CALCRIM 703)” Because the jury had
found the felony-murder special-circumstance allegation true, the
superior court summarily denied the petition on the ground that
appellant is not entitled to relief under section 1170.95 as a
matter of law.




                                 8
                          DISCUSSION
  I. In Order to Make the Initial Prima Facie
      Showing Under Section 1170.95, Subdivision (c),
      the Petition Must Include the Factual Basis for
      the Assertion that the Petitioner Could Not
      Now Be Convicted Because of Changes to
      Section 188 or 189
      Section 1170.95, subdivision (c) prescribes a sequential
procedure for the superior court’s consideration of a petition for
resentencing under the statute.4 (People v. Lewis (2020) 43
Cal.App.5th 1128, 1140, review granted Mar. 18, 2020, S260598
(Lewis); People v. Verdugo (2020) 44 Cal.App.5th 320, 327, review
granted Mar. 18, 2020, S260493 (Verdugo); see KB Home Greater
Los Angeles, Inc. v. Superior Court (2014) 223 Cal.App.4th 1471,
1477 [sequential structure of a statutory scheme supports
interpretation that acts required by the statutes occur in the
same sequence].)




      4 “The court shall review the petition and determine if the
petitioner has made a prima facie showing that the petitioner
falls within the provisions of this section. If the petitioner has
requested counsel, the court shall appoint counsel to represent
the petitioner. The prosecutor shall file and serve a response
within 60 days of service of the petition and the petitioner may
file and serve a reply within 30 days after the prosecutor
response is served. These deadlines shall be extended for good
cause. If the petitioner makes a prima facie showing that he or
she is entitled to relief, the court shall issue an order to show
cause.” (§ 1170.95, subd. (c).)




                                 9
       In interpreting section 1170.95, we must give meaning to
all parts of the statute to the extent possible. (Verdugo, supra, 44
Cal.App.5th at p. 329, rev.gr.; People v. Shabazz (2006) 38
Cal.4th 55, 67 [“ ‘The meaning of a statute may not be
determined from a single word or sentence; the words must be
construed in context, and provisions relating to the same subject
matter must be harmonized to the extent possible’ ”].) “[T]he
language used in a statute or constitutional provision should be
given its ordinary meaning, and ‘[i]f the language is clear and
unambiguous there is no need for construction, nor is it necessary
to resort to indicia of the intent of the Legislature . . . .’
[Citation.] To that end, we generally must ‘accord[] significance,
if possible, to every word, phrase and sentence in pursuance of
the legislative purpose,’ and have warned that ‘[a] construction
making some words surplusage is to be avoided.’ ” (People v.
Valencia (2017) 3 Cal.5th 347, 357; People v. Abrahamian (2020)
45 Cal.App.5th 314, 332.)
       It is clear from the language of section 1170.95,
subdivision (c) that upon receipt of a petition containing all of the
information required under section 1170.95, subdivisions (a) and
(b), the superior court undertakes a two-step review before an
order to show cause may issue. (People v. Offley (2020) 48
Cal.App.5th 588, 596; Verdugo, supra, 44 Cal.App.5th at p. 328,
rev.gr.) The first review is “made before any briefing to
determine whether the petitioner has made a prima facie
showing he or she falls within section 1170.95—that is, that the
petitioner may be eligible for relief—and a second after briefing
by both sides to determine whether the petitioner has made a
prima facie showing he or she is entitled to relief.” (Verdugo, at
p. 328, rev.gr.)




                                 10
       The superior court’s role in conducting the initial prima
facie review under section 1170.95, subdivision (c) is “to decide
whether the petitioner is ineligible for relief as a matter of law,
making all factual inferences in favor of the petitioner.”
(Verdugo, supra, 44 Cal.App.5th at p. 329, rev.gr.) The court’s
review at this stage “must be something more than simply
determining whether the petition is facially sufficient; otherwise
given subdivision (b)(2), this portion of subdivision (c) would be
surplusage.” (Id. at pp. 328–329.) In conducting its preliminary
review for statutory eligibility, the superior court thus looks first
to the averments of the petition itself⎯has the petitioner
presented a prima facie showing for relief? (See Lewis, supra, 43
Cal.App.5th at p. 1137, rev.gr.)
       “ ‘[P]rima facie evidence is that which suffices for the proof
of a particular fact, until contradicted and overcome by other
evidence. It may, however, be contradicted, and other evidence is
always admissible for that purpose.’ (Vaca Valley etc. R. R. v.
Mansfield (1890) 84 Cal. 560, 566.) ‘The words “prima facie”
mean literally, “at first view,” and a prima facie case is one which
is received or continues until the contrary is shown and can be
overthrown only by rebutting evidence adduced on the other
side.’ ” (In re Raymond G. (1991) 230 Cal.App.3d 964, 972;
Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 851 [“A
prima facie showing is one that is sufficient to support the
position of the party in question”].)
       The averments in boxes 5, 6, and 7 of the form petition
appellant filed provide the support for the legal conclusion in
box 3 that petitioner “could not now be convicted of 1st or 2nd
degree murder because of changes made to Penal Code [sections]
188 and 189” by stating the factual grounds for eligibility under




                                 11
the statute. Thus, if a defendant was convicted of first degree
felony murder, the petition must allege under penalty of perjury
all of the reasons set forth in box 5 that he or she could not now
be convicted due to the changes in section 189 brought about by
Senate Bill No. 1437. Similarly, a defendant convicted of second
degree murder under the natural and probable consequences
doctrine must allege under penalty of perjury⎯by checking box
6⎯that changes to section 188 preclude a conviction for murder.
And finally, if the defendant’s eligibility for resentencing under
section 1170.95, subdivision (d)(2) is due to a court or jury’s prior
determination that he or she was not a major participant and/or
did not act with reckless indifference to human life under section
190.2, subdivision (d), the petition would have to make that
allegation under penalty of perjury by checking box 7.
        Here, appellant did not check boxes 5, 6, or 7 in his petition
for resentencing under section 1170.95, nor did he otherwise
provide any factual support for the legal conclusion stated in
box 3. Without any of these factual allegations, however, a
petitioner cannot carry the burden of making a prima facie
showing of eligibility for relief under the statute.
        Confronted with such a petition⎯averring no facts
whatsoever and presenting the court with neither declaration nor
a single document suggesting petitioner’s eligibility under the
statute⎯the superior court may simply deny the petition for
failure to make the requisite prima facie showing. Accordingly,
because appellant failed to make the initial prima facie showing
required in subdivision (c), the superior court could have denied
the petition for resentencing on this basis alone.
        Alternatively, the court may, as the superior court did here,
examine readily ascertainable information in the record of




                                 12
conviction and deny the petition if that threshold review
“establishes the petitioner is ineligible for relief as a matter of
law because he or she was convicted on a ground that remains
valid notwithstanding Senate Bill [No.] 1437’s amendments to
sections 188 and 189.” (Verdugo, supra, 44 Cal.App.5th at p. 330,
rev.gr.; People v. Lee (2020) 49 Cal.App.5th 254, 262, review
granted July 15, 2020, S262459; People v. Edwards (2020) 48
Cal.App.5th 666, 673–674, review granted July 8, 2020, S262481;
People v. Tarkington (2020) 49 Cal.App.5th 892, 898, review
granted Aug. 12, 2020, S263219; Lewis, supra, 43 Cal.App.5th at
pp. 1137–1140, rev.gr.; see People v. Cornelius (2020) 44
Cal.App.5th 54, 57–58, review granted Mar. 18, 2020, S260410.)5




      5 The issue of whether a superior court may consider the
record of conviction in determining whether a petitioner has
made a prima facie showing of eligibility for relief under section
1170.95 is currently under review by the California Supreme
Court. ( [as of July 7, 2020], archived at
.) Pending further guidance from
our Supreme Court, we agree with these courts’ conclusions that
section 1170.95, subdivision (c) permits the superior court to
review the record of conviction as well as the averments of the
petition, and to summarily deny the petition without the
appointment of counsel where this initial review reveals that the
petitioner is ineligible for relief as a matter of law.




                                13
  II. The Superior Court May Summarily Deny a
      Section 1170.95 Petition at the Initial Prima
      Facie Review on the Ground that a Petitioner
      Convicted of Murder with a Felony-murder
      Special Circumstance Finding Is Not, as a
      Matter of Law, Eligible for Resentencing Under
      Section 1170.95
      In order to obtain relief from his felony-murder conviction
under section 1170.95, a petitioner must make a prima facie
showing that he “could not be convicted of first or second degree
murder because of changes to Section 188 or 189” made by Senate
Bill No. 1437. (§ 1170.95, subd. (a)(3), italics added; Allison,
supra, 55 Cal.App.5th at p. 457.) Because of the jury’s felony-
murder special circumstance finding in his case, appellant
cannot, as a matter of law, make the requisite prima facie
showing.
      A. The jury’s finding that appellant either intended
to kill or was a major participant in the kidnapping who
acted with reckless indifference to human life establishes
as a matter of law that he could still be convicted of first or
second degree murder
      As amended, section 189, subdivision (e) provides that a
defendant who participated in one of the enumerated felonies in
subdivision (a) (including kidnapping) in which a death occurs
may be convicted of murder only if one of the following is proven
beyond a reasonable doubt:
      “(1) The person was the actual killer.
      “(2) The person was not the actual killer, but, with the
intent to kill, aided, abetted, counseled, commanded, induced,




                               14
solicited, requested, or assisted the actual killer in the
commission of murder in the first degree.
       “(3) The person was a major participant in the underlying
felony and acted with reckless indifference to human life, as
described in subdivision (d) of Section 190.2.[6]” (§ 189, subd. (e);
Allison, supra, 55 Cal.App.5th at p. 457; Gomez, supra, 52
Cal.App.5th at p. 14, rev.gr.)
       The elements listed in section 189, subdivision (e) are
identical to the requirements for a felony-murder special
circumstance finding today and in 2009 when appellant was
convicted. Appellant’s jury was instructed that in order to prove
the felony-murder “special circumstance for a defendant who is
not the actual killer but who is guilty of first degree murder as an
aider and abettor, the People must prove either that the
defendant intended to kill, or the People must prove all of the
following: [¶] 1. The defendant’s participation in the crime
began before or during the killing; [¶] 2. The defendant was a
major participant in the crime; [¶] AND [¶] 3. When the
defendant participated in the crime, he acted with reckless


      6 Subdivision (d) of section 190.2 provides, “[E]very person,
not the actual killer, who, with reckless indifference to human
life and as a major participant, aids, abets, counsels, commands,
induces, solicits, requests, or assists in the commission of a felony
enumerated in paragraph (17) of subdivision (a) which results in
the death of some person or persons, and who is found guilty of
murder in the first degree therefor, shall be punished by death or
imprisonment in the state prison for life without the possibility of
parole if a special circumstance enumerated in paragraph (17) of
subdivision (a) has been found to be true under Section 190.4.”




                                 15
indifference to human life.” (CALCRIM No. 703 (rev. 2008 ed.)
italics added.) The jury was further instructed, “If the defendant
was not the actual killer, then the People have the burden of
proving beyond a reasonable doubt that he acted with either the
intent to kill or with reckless indifference to human life and was
a major participant in the crime for the special circumstance of
Kidnapping for the purpose of Murder to be true. If the People
have not met this burden, you must find this special
circumstance has not been proved true for that defendant.”
(CALCRIM No. 703, supra.)
       By finding the kidnapping special circumstance true
beyond a reasonable doubt, the jury necessarily made the factual
finding that appellant participated in the kidnapping with the
intent to kill Payan, or that appellant was a major participant in
the kidnapping who acted with reckless indifference to Payan’s
life. Either of these findings would allow appellant to be
convicted of first degree murder notwithstanding Senate Bill
No. 1437’s changes to sections 188 and 189. Because the jury’s
special circumstance finding shows as a matter of law that
appellant could still be convicted of felony murder under section
189 as amended, the superior court correctly concluded that he
cannot make a prima facie showing of eligibility for resentencing.
       B. The Banks and Clark decisions provide no basis
for challenging the jury’s factual finding that appellant
either intended to kill or was a major participant in the
kidnapping who acted with reckless indifference to human
life in the context of a petition for resentencing under
section 1170.95
       Appellant seeks to evade the preclusive effect of the special
circumstance finding to his section 1170.95 petition by




                                 16
challenging the validity of the jury’s factual finding under our
Supreme Court’s decisions in Banks and Clark. He argues that
by establishing “new criteria” for the determination of major
participation and reckless indifference (MPRI), the California
Supreme Court effectively invalidated the jury’s prior factual
findings, and in the context of a petition for resentencing under
section 1170.95, he is entitled to challenge the sufficiency of the
evidence in support of the jury’s findings that he was a major
participant in the kidnapping and acted with reckless
indifference to human life. We disagree.
       In Banks, following an examination of existing United
States Supreme Court jurisprudence, the court explained that in
order to qualify as a major participant in the underlying felony,
“a defendant’s personal involvement must be substantial, greater
than the actions of an ordinary aider and abettor to an ordinary
felony murder.” (Banks, supra, 61 Cal.4th at p. 802.) To help
resolve that question, Banks set out a series of considerations
relevant to determining whether a defendant was a major
participant in the underlying felony. (Id. at p. 803.) The court
did the same in Clark, identifying factors that may be useful in
determining whether a defendant acted with reckless indifference
to human life. (Clark, supra, 63 Cal.4th at pp. 618–622.)
       Banks and Clark did not state a new rule of law. Rather,
the high court in those cases “merely clarified the ‘major
participant’ and ‘reckless indifference to human life’ principles
that existed when defendant’s conviction became final.” (In re
Miller (2017) 14 Cal.App.5th 960, 978; Allison, supra, 55
Cal.App.5th at p. 458.)
       Further, our Supreme Court has not required that juries be
instructed on the clarifications, and in the wake of Banks and




                                17
Clark, no mandatory language or material changes were made to
the CALCRIM special circumstance instructions. (Allison, supra,
55 Cal.App.5th at p. 458; see CALCRIM No. 703 (2020 ed.);
Gomez, supra, 52 Cal.5th at p. 14, fn. 6, rev.gr. [CALCRIM No.
703 before Banks and Clark].) Rather, while CALCRIM No. 703
now includes optional language drawn from Banks and Clark
regarding the factors a jury may consider, “[t]he bench notes to
the instruction state that Banks ‘stopped short of holding that the
court has a sua sponte duty to instruct on those factors,’ and
Clark ‘did not hold that the court has a sua sponte duty to
instruct on those factors.’ ” (Allison, at pp. 458–459]; Bench
Notes to CALCRIM No. 703 (2020 ed.) p. 452; People v. Price
(2017) 8 Cal.App.5th 409, 450–451 [jury instructions that omit
the Banks and Clark factors are not defective].)
       In short, the felony-murder special-circumstance
instructions given post-Banks and Clark do not necessarily differ
at all from pre-Banks and Clark felony-murder special-
circumstance instructions⎯the factors, issues, and questions the
post- and pre-Banks and Clark juries consider to make the MPRI
finding are exactly the same.7 Accordingly, whether a jury made

      7  The only necessary difference between a pre-Banks and
Clark felony-murder special circumstance finding and one
returned after Banks and Clark arises at the level of appellate
review: If the finding was challenged on direct appeal before
Banks and Clark, appellate review of the sufficiency of the
evidence to support the finding was not informed by Banks and
Clark. Moreover, prior to Banks and Clark, a defendant might
not have even challenged the sufficiency of the evidence because
then-existing case law did not support such a challenge, whereas
the same defendant could have a colorable appellate argument in
light of Banks and Clark.




                                18
a post- or pre-Banks and Clark MPRI finding, that finding
establishes as a matter of law the defendant’s ineligibility for
relief under section 1170.95 because he was found either to have
participated in the specified felony with the intent to kill, or he
was a major participant who acted with reckless indifference to
human life and could still be convicted of murder
notwithstanding the changes to section 189.
       In this regard, we disagree with the decisions in People v.
Torres (2020) 46 Cal.App.5th 1168, review granted July 7, 2020,
S262011 (Torres), People v. Smith (2020) 49 Cal.App.5th 85,
review granted July 22, 2020, S262835 (Smith), and People v.
York (2020) 54 Cal.App.5th 250 (York) because all three of these
cases misinterpret the scope and effect of Banks and Clark.
       Torres concluded the superior court erred in denying an
1170.95 petition based on its treatment of pre-Banks and Clark
MPRI findings “as if they resolved key disputed facts.” (Torres,
supra, 46 Cal.App.5th at p. 1180, rev.gr.) Smith echoed Torres in
holding that a section 1170.95 petition may not be denied on the
basis of a pre-Banks and Clark MPRI finding because “the factual
issues that the jury was asked to resolve in 1994 are not the same
factual issues our Supreme Court has since identified as
controlling [and] [i]t would be inappropriate to ‘treat[] [the 1994]
findings as if they resolved key disputed facts’ when the jury did
not have the same questions before them.” (Smith, supra, 49
Cal.App.5th at p. 93, rev.gr.) York went even further, declaring
with respect to pre-Banks and Clark MPRI findings that no jury
has “determined whether the defendant was a ‘major participant’
who acted with ‘reckless indifference’ under correctly articulated
standards,” and the Legislature has not “expressed an intent to
differentiate between defendants with a pre-Banks and Clark




                                19
special circumstance finding, and, for instance, defendants who
were not charged with a special circumstance.” (York, supra, 54
Cal.App.5th at p. 258.) Thus, according to York, for purposes of
section 1170.95, a defendant with a pre-Banks and Clark MPRI
jury finding should be treated as if that finding simply did not
exist.
       As discussed above, however, there is no basis to conclude
as a general matter that a pre-Banks and Clark jury was
instructed differently than a post-Banks and Clark jury, or
resolved different factual issues, answered different questions, or
applied different standards. The mandatory instructions did not
change, and the pre-Banks and Clark jury necessarily resolved
the same factual issues beyond a reasonable doubt that a post-
Banks and Clark jury would necessarily resolve beyond a
reasonable doubt.
       Of course, jury findings in a final judgment are generally
considered to be valid and binding unless and until they are
overturned by collateral attack, regardless of whether they were
subjected to appellate review. Nothing in Banks or Clark
supports the automatic invalidation or disregard of such findings
by a properly instructed jury.
       C. Appellant’s claim that he could not now be
convicted of murder is based on his substantial evidence
challenge under Banks and Clark, not on any changes to
sections 188 or 189 brought about by Senate Bill No. 1437.
He is therefore ineligible for relief under section 1170.95.
       At the heart of appellant’s appeal is the contention that he
is eligible for resentencing under section 1170.95 because the
evidence is insufficient to support his conviction under Banks and
Clark. However, the fact that he does not and cannot claim




                                20
entitlement to relief because of Senate Bill No. 1437’s changes to
sections 188 or 189 is fatal to any claim for relief under section
1170.95.
       As Division One of this district explained in rejecting the
same argument appellant advances here: “We analyze the issue
by turning to the language of section 1170.95 itself: In order to
be eligible for resentencing, a defendant must show that he or she
‘could not be convicted of first or second degree murder because of
changes to Section[s] 188 or 189 made effective’ as part of Senate
Bill No. 1437. (§ 1170.95, subd. (a)(3).) [¶] In this case, that
requirement is not met. Although [appellant] is asserting that he
could not now be convicted of murder, the alleged inability to
obtain such a conviction is not ‘because of changes’ made by
Senate Bill No. 1437, but because of the clarification of the
requirements for the special circumstance finding in Banks and
Clark. Nothing about those requirements changed as a result of
Senate Bill No. 1437.” (Galvan, supra, 52 Cal.App.5th at p. 1142,
rev.gr.; accord, Gomez, supra, 52 Cal.App.5th at p. 17, rev.gr.)
       The Legislature made plain that its purpose in enacting
section 1170.95 was to give defendants the benefit of the
amendments to sections 188 and 189 in the absence of a factual
basis for a murder conviction in light of the statutory revisions.
But there is no indication in the statute’s text or history of any
legislative intent to permit defendants to challenge their murder
convictions by attacking prior findings of fact. Indeed, as the
court in Allison observed, “subdivision (a)(3) of section 1170.95
says nothing about erroneous prior findings or the possibility of
proving contrary facts if given a second chance. Rather, it
requires that the petitioner could not be convicted of murder
because of the changes to sections 188 and 189, not because a




                                21
prior fact finder got the facts wrong.” (Allison, supra, 55
Cal.App.5th at p. 461.)
       In this regard, we agree with Allison’s conclusion that
Verdugo, supra, 44 Cal.App.5th 320, “correctly describes the role
of prior factual findings in the analysis of a petition under section
1170.95. According to Verdugo, relief under section 1170.95 is
barred if a prior finding shows the petitioner ‘was convicted on a
ground that remains valid notwithstanding Senate Bill
No. 1437’s amendments to sections 188 and 189.’ (Verdugo,
supra, 44 Cal.App.5th at p. 330[, rev.gr.].) Verdugo’s
interpretation is faithful to the language of subdivision (a)(3) of
section 1170.95: If the prior finding shows the petitioner meets
the requirements for murder liability under amended sections
188 and 189, then it is not true that the petitioner could not be
convicted of murder because of the changes to sections 188 and
189, and the petition must be denied.” (Allison, supra, 55
Cal.App.5th at pp. 461–462.)
  III. A Section 1170.95 Petition Is Not a Proper
       Vehicle for Mounting a Challenge Under Banks
       and Clark to the Jury’s Prior Factual Finding
       that the Petitioner Was a Major Participant
       Who Acted with Reckless Indifference to
       Human Life
       Nothing in Senate Bill No. 1437 suggests the Legislature
intended to provide redress for allegedly erroneous prior fact-
findings or give defendants with pre-Banks and Clark special
circumstances findings an opportunity to retry their cases by
challenging their convictions under section 1170.95. Rather,
courts have allowed defendants to challenge the sufficiency of the
evidence supporting pre-Banks and Clark special circumstances




                                 22
findings by way of habeas corpus, thus “making an exception to
the rule that ordinarily bars a defendant from challenging the
sufficiency of the evidence in a habeas petition.” (Galvan, supra,
52 Cal.App.5th at p. 1141, rev.gr.; see, e.g., In re Scoggins (2020)
9 Cal.5th 667, 673 [“Where a decision clarifies the kind of conduct
proscribed by a statute, a defendant whose conviction became
final before that decision ‘is entitled to post-conviction relief upon
a showing that his [or her] conduct was not prohibited by the
statute’ as construed in the decision”]; People v. Ramirez (2019)
41 Cal.App.5th 923, 926–927 [granting petition under § 1170.95
after special circumstance findings had been struck as a result of
defendant’s habeas petition].)
       As discussed above, Senate Bill No. 1437 did not change
any of the requirements for the special circumstance finding
announced in Banks and Clark. “Just as was the case before that
law went into effect, the special circumstance applies to
defendants who were major participants in an underlying felony
and acted with reckless indifference to human life. If [the
defendant] is entitled to relief based on Banks and Clark, the
avenue for such relief is not section 1170.95, but a petition for
writ of habeas corpus.” (Galvan, supra, 52 Cal.App.5th at
p. 1142, rev.gr.; Murillo, supra, 54 Cal.App.5th at p. 168, rev.gr.)
       In this regard, the courts’ reasoning in Gomez, Galvan, and
Murillo is particularly persuasive. In rejecting the defendant’s
bid to challenge the evidentiary support for the special
circumstance findings under Banks and Clark in the context of a
section 1170.95 petition, Gomez explained:
       “In an evidentiary hearing on a section 1170.95 petition to
determine whether there is sufficient evidence to support her
murder conviction on a felony-murder or natural and probable




                                 23
consequences theory, the People would bear the burden of proof
beyond a reasonable doubt. (§ 1170.95, subd. (d)(3).) To make its
true findings on the special circumstance allegations against [the
defendant], the jury was required to find that [the defendant]
either acted with the intent to kill, or that she was a major
participant who acted with reckless indifference to human life in
the robbery and kidnapping of [the victim]. The People should
not be required to prove beyond a reasonable doubt, a second
time, that [the defendant] satisfied those requirements for the
special circumstance findings. Considering the different burdens
of proof in a habeas corpus proceeding and a proceeding under
section 1170.95, we conclude that a petition for writ of habeas
corpus is the appropriate vehicle for [the defendant] to challenge
her special circumstance findings. If [the defendant] were to
succeed in challenging the special circumstance findings in a
habeas corpus proceeding, she would then be in a position to
successfully petition under section 1170.95 to vacate her murder
conviction.” (Gomez, supra, 52 Cal.App.5th at p. 17, rev.gr.)
       Galvan also expressed concern over the disparate
treatment of defendants based solely on the date of their
conviction. Because the People would have the burden of proving
the factual support for special circumstance findings beyond a
reasonable doubt in a section 1170.95 proceeding, a defendant
convicted before Banks and Clark who could challenge his special
circumstance findings in a petition for resentencing would have
an “enormous advantage” over a defendant convicted after Banks
and Clark, who would have burden of establishing on direct
appeal that the special circumstance findings were not supported
by substantial evidence. (Galvan, supra, 52 Cal.App.5th at pp.
1142–1143, rev.gr.; Murillo, supra, 54 Cal.App.5th at pp. 168–




                                24
169, rev.gr.) But “nothing in the language of Senate Bill No.
1437 suggests that the Legislature intended unequal treatment
of such similarly situated defendants.” (Galvan, at p. 1143.)
                          DISPOSITION
      The judgment is affirmed.
      CERTIFIED FOR PUBLICATION.




                                   LUI, P. J.
I concur:




      CHAVEZ, J.




                              25
People v. Nunez, B299065

ASHMANN-GERST, J., Concurring in the judgment.



      I agree with the opinion of the court that the trial court
properly denied defendant and appellant Daniel Isidro Nunez’s
petition for resentencing (Pen. Code, § 1170.95).1 I write
separately because I would only reach one issue raised by the
parties; that issue resolves this appeal and there is no need to
discuss the remaining contentions raised by both defendant and
the People on appeal.

      As the trial court noted at the hearing on defendant’s
petition, the jury was instructed with CALCRIM No. 703.
Specifically, the jury was told that in order to find the special
circumstance true, the People had to prove either that defendant
intended to kill or that defendant was a major participant in the
crime and acted with reckless indifference to human life. The
jury then found the special circumstance of felony murder true.
Because the jury was instructed that in order to find the special
circumstance true it had to find that defendant either intended to
kill the victim or that he was a major participant in the


1     All further statutory references are to the Penal Code
unless otherwise indicated.
kidnapping who acted with reckless indifference to the victim’s
life and then found the special circumstance true, the jury
necessarily found either intent or that defendant was a major
participant who acted with reckless indifference to human life.
(People v. Felix (2008) 160 Cal.App.4th 849, 865 [the appellate
court presumes that the jury followed the instructions as given].)

      Moreover, I conclude that that finding stands under People
v. Banks (2015) 61 Cal.4th 788 (Banks) and People v. Clark (2016)
63 Cal.4th 522 (Clark). (People v. Law (2020) 48 Cal.App.5th
811, 821–822 (Law), review granted July 8, 2020, S262490
[holding that whether there is sufficient evidence that a
defendant was a major participant who acted with reckless
indifference to human life is a question that we can decide on
appeal].) As set forth in People v. Nunez (Sept. 1, 2011), B222962
[nonpub. opn.], the evidence of defendant’s participation in the
kidnapping and murder was overwhelming. “[T]his sort of
conduct easily meets our state’s standard for what constitutes
being a major participant who acted with reckless indifference to
human life.” (Law, supra, at p. 825.) Under these circumstances,
defendant is not entitled to resentencing relief.

      In light of this conclusion, there is no need to decide
whether the trial court could have denied defendant’s petition for
resentencing solely on the grounds that he did not offer any facts
in support of his averment that he could not now be convicted of

                                 2
first or second degree murder because of the changes made to
sections 188 and 189. I also see no need at this point to weigh in
on whether defendant can use section 1170.95 to challenge his
murder conviction by attacking a prior factual finding pursuant
to Banks, supra, 61 Cal.4th 788 and Clark, supra, 63 Cal.4th 522
or if he must proceed by writ of habeas corpus.

      As noted by the court’s opinion, authority on this issue is
split. “Some courts say the legislature did not intend section
1170.95 to be used to challenge a murder conviction by attacking
a prior factual finding.” (People v. Douglas (B301302, Oct. 20,
2020) 2020 Cal.App.LEXIS 971, at p. *9 (Douglas), citing People
v. Gomez (2020) 52 Cal.App.5th 1, 14–17, review granted Oct. 14,
2020, S264033; People v. Galvan (2020) 52 Cal.App.5th 1134,
1142, review granted Oct. 14, 2020, S264284; and People v.
Murillo (2020) 54 Cal.App.5th 160, 168–169.) “Other opinions do
not insist on the habeas procedure and permit review under
section 1170.95.” (Douglas, supra, at p. *10, citing Law, supra,
48 Cal.App.5th at pp. 821–822; People v. Torres (2020) 46
Cal.App.5th 1168, 1179, review granted July 7, 2020, S262011;
People v. Smith (2020) 49 Cal.App.5th 85, 94, review granted
July 22, 2020, S262835; and People v. York (2020) 54 Cal.App.5th
250, 260–263; also compare Law, supra, at p. 825 with People v.
Jones (E072961, Oct. 23, 2020) 2020 Cal.App.LEXIS 1003, at
p. *2.)


                                 3
      Like my colleagues in Douglas, I do not think we need to
“enter this controversy.” (Douglas, supra, 2020 Cal.App.LEXIS
at p. *10.) It will continue until there is guidance from our
Supreme Court, and “[i]t does not matter in this case.” (Douglas,
supra, at p. *10.) Defendant did not demonstrate that he is
entitled to be resentenced under section 1170.95.




                               __________________________, J.
                               ASHMANN-GERST




                                 4